Citation Nr: 1100965	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-37 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from October 2003 to April 2004 
and from January 2005 to October 2005.  His service included a 
tour of duty in Iraq as a rifleman and he was awarded the Combat 
Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Appeals Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for PTSD.  The Veteran was scheduled to 
attend a Board video conference hearing in November 2010, but did 
not present for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical evidence of 
a link between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

In denying the Veteran's claim of entitlement to service 
connection for PTSD in January 2008, the RO acknowledged that the 
Veteran served in combat and is shown to have a diagnosis of PTSD 
in his VA treatment records.  However, the RO denied the claim on 
the basis that there was no evidence linking the Veteran's PTSD 
to stressors in service and attempts to obtain a medical opinion 
of this nature were unsuccessful.  In this regard, the RO 
explained that it was unable to reach the Veteran to schedule a 
VA examination and had left messages for him on his answering 
machine on six occasions in November 2007 and December 2007.  
Consequently, the RO cancelled the examination request in 
November 2007 and denied the Veteran's claim as the criteria for 
service connection for PTSD were not met.  38 C.F.R. § 3.304(d), 
(f).  

The Board observes that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to submit 
to a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  He must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.326(a). 

With that said, there is evidence on file suggesting a 
miscommunication in notifying or assisting the Veteran with his 
scheduled VA medical appointments/examinations.  In this regard, 
VA treatment records in September 2008 show that attempts to 
schedule the Veteran for radiology tests for an unrelated 
condition were not successful as the Veteran could not be reached 
by phone or mail.  Notwithstanding this notation, the Veteran 
subsequently reported during an outpatient visit in October 2008 
that he never received an appointment for the radiology tests and 
that his mailing address in the computer was wrong.  He also 
reported that his mood was still chronically irritable and angry.  

In light of the Veteran's documented ongoing psychiatric symptoms 
and to ensure the fairness of this adjudication, the Veteran 
should be offered another opportunity to present for a scheduled 
VA PTSD examination.

Accordingly, the RO should arrange for the Veteran to undergo VA 
PTSD examination by an appropriate physician.  38 U.S.C.A. 
§ 5103A(d).  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim of entitlement to service connection for PTSD 
(as the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Also, prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file any outstanding VA medical records pertinent to this claim.  
The claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in Cincinnati, Ohio, dated to 
October 2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  While it is unclear whether there are any 
outstanding VA psychiatric records in light of the Veteran's 
report in November 2007 that he wished to discontinue PTSD 
treatment at that time and his report during an October 2008 
outpatient visit that he was not interested in psychiatric 
counseling or medical therapy, the RO should request any records 
of treatment for PTSD or other psychiatric disorder, from the 
Cincinnati VAMC, since October 2008.  In so doing, the RO should 
follow the current procedures prescribed in 38 C.F.R. § 3.159(c) 
(2010).  This is to ensure that all due process requirements are 
met and that the record before the examiner is complete.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Cincinnati VAMC all outstanding pertinent 
records of psychiatric evaluation and/or 
treatment, since October 2008.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  After all records and/or responses 
received from the above request have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA PTSD/mental disorders examination by 
an appropriate examiner.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
examiner designated to examine the 
Veteran.  The report of examination should 
include discussion of the Veteran's 
documented medical history and assertions 
and all clinical findings should be 
reported in detail.  The examiner should 
be informed of the stressor(s) that 
has(have) been verified.  The examiner 
should then be requested to provide an 
opinion as to whether the Veteran has PTSD 
and, if so, whether a diagnosis of PTSD is 
supportable solely by the stressor(s) that 
has(have) been verified in the record.  
The examiner should also provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any acquired psychiatric disorder 
diagnosed, other than PTSD, is of service 
onset or otherwise related thereto.

The purpose of an examination, necessary 
if the Veteran's stressors are 
corroborated, is to obtain information or 
evidence (or both), which may be 
dispositive of the appeal.  The Veteran 
should be advised that failure to report 
for an examination as requested, and 
without good cause, could adversely affect 
his claim, to include denial.  38 C.F.R. § 
3.655 (2008), See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

3.  The RO should then review the claims 
file and determine if the claim on appeal 
can be granted. If not, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

